Title: To James Madison from William Johnson Jr., 16 June 1814
From: Johnson, William Jr.
To: Madison, James


        
          My dear Sir
          Charleston June 16th —14
        
        I have taken the Liberty to address this directly to your self under Cover to Mr Monroe because the Subject is one which for many Reasons cannot be confined to the knowledge of too few—and because I would not have it appear as if I had attempted to make an Interest in your Cabinet to obtain what I would wish to owe yourself alone.
        The wonderful Events which have recently occurred in Europe, will I apprehend impose on you the necessity of sending another Minister to Paris. If it comports with the Views of the Administration, I beg leave to make you a tender of my Services in that Capacity.
        It is my Wish to retire from the Bench, and I only await a decent Apology to my Friends for doing so. Crawford would no Doubt be gratified with an Appointment to my Place, as I suspect it would comport both with his Wishes and Convenience. No Man could be more agreeable to the Circuit over which he will preside if appointed.
        I know there is no Subject on which we are so apt to deceive ourselves as with Regard to the peculiar Cast or Character of our own Talents, but I have thought myself into the Opinion that I can be at least as servicable in the Capacity to which I aspire as in that which I fill.
        May I request the Favour of you to make my humble Respects to Mrs Madison. With the greatest Respect & personal Esteem—Your very hle Set Willm. Johnson Jr
      